19-12346-shl           Doc 249       Filed 03/18/20 Entered 03/18/20 20:27:33                      Main Document
                                                  Pg 1 of 9



                                                     Hearing Date and Time: April 1, 2020 at 11:00 a.m.
                                                           Objection Date: March 25, 2020 at 4:00 p.m.

    Alison D. Bauer                                           Michael J. Licker
    William F. Gray, Jr.                                      Meredith S. Parkinson
    Jiun-Wen Bob Teoh                                         James Fullmer
    FOLEY HOAG LLP                                            FOLEY HOAG LLP
    1301 Avenue of the Americas, 25th Floor                   155 Seaport Boulevard
    New York, New York 10019                                  Boston, Massachusetts 02210
    Tel: (646) 927-5500                                       Tel: (617) 832-1000
    Fax: (646) 927-5599                                       Fax: (617) 832-7000

Attorneys for Jeffrey Lew Liddle

    Michael S. Weinstein
    GOLENBOCK EISEMAN ASSOR BELL &
    PESKOE
    711 Third Avenue
    New York, New York 10019
    Tel: (212) 907-7300
    Fax: (212) 754-0330

Attorneys for Chapter 11 Trustee to Liddle & Robinson, L.L.P.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
    In re                                                                  Chapter 11

    JEFFREY LEW LIDDLE,                                                    Case No. 19-10747 (SHL)
                                                                           (Jointly Administered)
                              Debtor.

    In re                                                                  Chapter 11

    LIDDLE & ROBINSON, L.L.P.,1                                            Case No. 19-12346 (SHL)
                                                                           (Jointly Administered)
                              Debtor.




1
    The last four digits of Liddle & Robinson, L.L.P.’s taxpayer identification number are 6440.



B5111820.1
19-12346-shl     Doc 249     Filed 03/18/20 Entered 03/18/20 20:27:33             Main Document
                                          Pg 2 of 9



  AMENDED MOTION FOR APPROVAL OF SETTLEMENT AGREEMENT WITH
  MICHAEL BARR PURSUANT TO SECTION 9019 OF THE BANKRUPTCY RULES

        Jeffrey Lew Liddle, and Liddle & Robinson, L.L.P. (“Liddle & Robinson” or the “Firm,”

and collectively with Liddle, the “Debtors”), hereby file this motion (the “Motion”) for approval of

the settlement agreement attached hereto as Exhibit A (the “Settlement Agreement”), by and among

Michael Barr (“Barr”) and the Debtors. This Motion amends and supersedes the Motion for

Approval of Settlement Agreement with Michael Barr Pursuant to 9019 of the Bankruptcy Rules,

previously filed under pending motion to seal. In support of this Motion, the Debtors respectfully

represent as follows:

                                        JURISDICTION

        1.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This matter

is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

        2.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.     The statutory bases for the relief requested herein are sections 105(a) and 1121(d)

of the Bankruptcy Code and Bankruptcy Rule 9006.

        4.     The statutory bases for the relief requested herein are section 105(a) of the

Bankruptcy Code, and Rule 9019 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”).

                                    RELIEF REQUESTED

        5.     Through this Motion, the Debtors request approval of the Settlement Agreement

attached to this Motion as Exhibit A.




B5111820.1
19-12346-shl        Doc 249       Filed 03/18/20 Entered 03/18/20 20:27:33                    Main Document
                                               Pg 3 of 9



          6.      The terms of the Settlement Agreement are incorporated by reference. Below is a

description of the key terms of the Settlement Agreement2:

                  (a)     The Debtors will pay
                                                                                                   , to
                          resolve the Action (as defined herein). The full Settlement Amount will be
                          paid from the Debtors’ malpractice insurance policy,
                  (b)     The Debtors vigorously and wholly deny Barr’s allegations, and the
                          Settlement Agreement does not constitute an admission by the Debtors of
                          any liability or violation.
                  (c)     The Debtors agree to an amicable resolution through the Settlement
                          Agreement to avoid the costs of litigation.
                  (d)     Barr irrevocably and unconditionally releases and discharges the Debtors
                          and waives his right to file a claim or complaint for the underlying Action.
                  (e)     Barr agrees not to disclose any information regarding the terms and
                          conditions of the Settlement Agreement.

                                              BACKGROUND


          7.      On March 11, 2019 (the “JLL Petition Date”), the Debtor Jeffrey Lew Liddle,

acting pro se, commenced a voluntary case under chapter 11 of the Bankruptcy Code. On July 22,

2019 (the “Firm Petition Date”), the Debtor Liddle & Robinson commenced a voluntary case under

chapter 11 of the Bankruptcy Code. The two cases are jointly administered. Jonathan L. Flaxer

has been appointed chapter 11 trustee in the Firm’s case [Case No. 19-12346, Docket No. 193].

           8.     Information regarding the Debtors’ business, capital structure, and the

    circumstances leading to the commencement of these chapter 11 cases is set forth in the Affidavit

    of Jeffrey L. Liddle Under Bankruptcy Rule 1007-2, sworn to and filed with the Court on the JLL

    Petition Date [Docket No. 1 in Case No. 19-10747], and the Affidavit of Jeffrey L. Liddle Under

    Bankruptcy Rule 1007-2, sworn to and filed with the Court on the Firm Petition Date [Docket No.

    2 in Case No. 19-12346].



2
  To the extent there is a discrepancy between this summary of the terms and the terms in the Settlement Agreement,
the Settlement Agreement will govern.


B5111820.1
19-12346-shl      Doc 249     Filed 03/18/20 Entered 03/18/20 20:27:33           Main Document
                                           Pg 4 of 9



          9.    Prior to the JLL Petition Date and the Firm Petition Date, on October 6, 2014, Barr

filed a complaint against the Debtors (together with Barr, the “Parties”) in the Supreme Court of

the State of New York, County of New York, commencing an action entitled Michael Barr v.

Liddle & Robinson, LLP and Jeffrey L. Liddle, bearing Index Number 159781/14 (the “Action”).

The Action was pending for several years prior to either petition date.

          10.   On September 5, 2019, Barr filed a Notice of Motion to Lift Automatic Stay [Docket

No. 168 in Case No. 19-10747 and Docket No. 54 in Case No. 19-12346] (the “Stay Motion”)

against both Debtors, in which he sought relief from the automatic stay to pursue the Action. The

Debtors and Barr negotiated a series of adjournments of the Stay Motion while attempting to

negotiate a resolution of the Action.

          11.   The Parties have negotiated at arms’ length and in good faith and have agreed to

settle the Action on the terms and conditions set forth in the Settlement Agreement. The Parties

acknowledge that the merits of the controversy are in dispute and have not been adjudicated, and

that no party admits any liability to any other. As set forth in more detail below, the entire

settlement is being funded by an insurance policy and neither estate will be obligated for any

portion of the settlement amount.

                                        BASIS FOR RELIEF

          12.   Bankruptcy Rule 9019 provides that, upon the motion of the debtor-in-possession,

“after notice and a hearing, the court may approve a compromise or settlement.” Fed. R. Bankr.

P. 9019(a). Section 105(a) of the Bankruptcy Code authorizes the Court to enter any order “that

is necessary or appropriate to carry out the provisions of” the Bankruptcy Code. 11 U.S.C. §

105(a).




B5111820.1
19-12346-shl     Doc 249      Filed 03/18/20 Entered 03/18/20 20:27:33            Main Document
                                           Pg 5 of 9



        13.    A court must determine that a settlement under Bankruptcy Rule 9019 is fair,

equitable, and in the best interests of the estate before it may approve a settlement. In re Drexel

Burnham Lambert Grp., Inc., 134 B.R. 493, 496 (Bankr. S.D.N.Y. 1991) (citing Protective Comm.

for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424, 88 S.Ct. 1157,

20 L.Ed.2d 1 (1968)); see also In re Chemtura Corp., 439 B.R. 561, 593–94 (Bankr. S.D.N.Y.

2010) (same); In re Lehman Bros. Holdings, 435 B.R. 122, 134 (S.D.N.Y. 2010) (same).

        14.    A court’s responsibility is to “canvass the issues and see whether the settlement

falls below the lowest point in the range of reasonableness.” Chemtura, 439 B.R. at 594 (quoting

In re W.T. Grant, Co., 699 F.2d 599, 608 (2d Cir.1983)) (internal quotations omitted). But the

court is not required to go so far as to conduct a “mini-trial” on the terms to approve a settlement.

See id. Before making a determination, however, the court must inform itself of “all facts

necessary for an intelligent and objective opinion of the probabilities of ultimate success should

the claim be litigated.” O’Connell v. Packles (In re Hilsen), 404 B.R. 58, 70 (Bankr. E.D.N.Y.

2009) (quoting TMT Trailer Ferry, 390 U.S. at 424, 88 S.Ct. 1157). Although courts have

discretion to approve settlements, the business judgment of the debtor in recommending the

settlement should be factored into the court’s analysis. See JP Morgan Chase Bank, N.A. v.

Charter Commc’ns Operating LLC (In re Charter Commc’ns), 419 B.R. 221, 252 (Bankr.

S.D.N.Y. 2009). “At the same time, a court may not simply defer to a debtor in possession’s

judgment, but must independently evaluate the reasonableness of the settlement.” In re Rosenberg,

419 B.R. 532, 536 (Bankr. E.D.N.Y. 2009) (citations omitted). In addition, courts may give weight

to the opinion of bankruptcy counsel supporting the settlement. See id. (“In [approving the

settlement agreement], the court is permitted to rely upon ‘opinions of the trustee, the parties, and

their attorneys.’”); Chemtura, 439 B.R. at 594.




B5111820.1
19-12346-shl       Doc 249     Filed 03/18/20 Entered 03/18/20 20:27:33              Main Document
                                            Pg 6 of 9



         15.    To that end, courts have developed standards to evaluate if a settlement is fair and

equitable and identified factors for approval of settlements based on the original framework

announced in TMT Trailer Ferry, Inc., 390 U.S. 414, 88 S.Ct. 1157, 20 L.Ed.2d 1 (1968). The

Second Circuit outlined the test for consideration of settlements under the Bankruptcy Rules in

Motorola, Inc. v. Official Comm. Of Unsecured Creditors (In re Iridium Operating LLC), 478 F.3d

452 (2d Cir. 2007). The factors to be considered are interrelated and require the court to evaluate:

         (1) the balance between the litigation’s possibility of success and the settlement’s
         future benefits;
         (2) the likelihood of complex and protracted litigation, “with its attendant expense,
         inconvenience, and delay,” including the difficulty in collecting on the judgment;
         (3) “the paramount interests of the creditors,” including each affected class’s relative
         benefits “and the degree to which creditors either do not object to or affirmatively
         support the proposed settlement;”
         (4) whether other parties in interest support the settlement;
         (5) the “competency and experience of counsel” supporting, and “[t]he experience
         and knowledge of the bankruptcy court judge” reviewing, the settlement;
         (6) “the nature and breadth of releases to be obtained by officers and directors;” and
         (7) “the extent to which the settlement is the product of arm’s length bargaining.”

Id. at 462.

         16.    The Settlement Agreement should be approved because it is fair, equitable, and in

the best interests of the creditors.

         17.    The Settlement Agreement balances the uncertainties inherent in litigation and will

bring a swift end to the Action, thereby allowing the Debtors to avoid the costs of litigation.

         18.    The Settlement Agreement is in the best interest of the Debtors' estates, creditors

and interested parties because the Settlement Amount will be covered fully by a professional

liability insurance policy under Darwin Select Insurance Company (the “Policy”). As set forth in

the accompanying declaration of Michael Goldenberg, Mr. Liddle’s counsel in the Action, the

Action                                                       . Declaration of Michael Goldenberg at

¶ 3. The Policy is a claims-made and reported policy for the period between August 15, 2014 and



B5111820.1
19-12346-shl     Doc 249        Filed 03/18/20 Entered 03/18/20 20:27:33         Main Document
                                             Pg 7 of 9



August 15, 2015, which means it covers only those claims made and reported to the insurance

carrier during the policy period. Id. at ¶ 4.

                                                                         . Id. at ¶ 5. The Debtors

have not scheduled any other malpractice claims that were filed during the Policy period, nor have

any proofs of claim been filed for malpractice claims that were filed during the Policy period.

Accordingly, the payment of the Settlement Amount pursuant to the Policy will not impact any of

the Debtors’ other creditors.

        19.    The counsel appearing and the Court have more than sufficient knowledge and

experience to negotiate, evaluate, and approve the Settlement Agreement.

        20.    The Settlement Agreement was negotiated at arms-length by and among the Parties.

        21.     The Debtors submit that entry into the Settlement Agreement represents a sound

exercise of the business judgment of the Debtors.

        22.    Accordingly, the Debtors respectfully request the Court approve and authorize the

Settlement Agreement.

                                   NO PREVIOUS REQUEST

        23.    No prior motion for the relief requested herein has been made by the Debtors to this

or any other court.




B5111820.1
19-12346-shl     Doc 249     Filed 03/18/20 Entered 03/18/20 20:27:33             Main Document
                                          Pg 8 of 9



        WHEREFORE, for the reasons set forth above, the Debtors respectfully request the Court

enter the Approval Order substantially in the form attached hereto as Exhibit B (i) approving the

Settlement Agreement and (ii) granting such other and further relief as requested herein or as the

Court otherwise deems necessary and appropriate.

 Dated: March 18, 2020                                 Respectfully submitted,
        New York, New York
                                                       /s/ Alison D. Bauer
                                                       FOLEY HOAG LLP
                                                       Alison D. Bauer
                                                       William F. Gray
                                                       Jiun-Wen Bob Teoh
                                                       1301 Avenue of the Americas
                                                       New York, New York 10019
                                                       Tel: 646.927.5500
                                                       Fax: 646.927.5599
                                                       abauer@foleyhoag.com
                                                       wgray@foleyhoag.com
                                                       jteoh@foleyhoag.com

                                                       Michael J. Licker
                                                       Meredith S. Parkinson
                                                       James Fullmer
                                                       FOLEY HOAG LLP
                                                       155 Seaport Boulevard
                                                       Boston, Massachusetts 02210
                                                       Tel: (617) 832-1000
                                                       Fax: (617) 832-7000

                                                       Attorneys for Jeffrey Lew Liddle Debtor
                                                       and Debtor-in-Possession


                                                       /s/ Michael S. Weinstein




B5111820.1
19-12346-shl   Doc 249   Filed 03/18/20 Entered 03/18/20 20:27:33     Main Document
                                      Pg 9 of 9



                                              Michael S. Weinstein
                                              GOLENBOCK EISEMAN ASSOR BELL
                                              & PESKOE
                                              711 Third Avenue
                                              New York, New York 10019
                                              Tel: (212) 907-7300
                                              Fax: (212) 754-0330


                                              Attorneys for Chapter 11 Trustee to Liddle
                                              & Robinson, L.L.P.




B5111820.1
